THE COURT
(WATRÓUS, District Judge) held, that payment of the duties to the rebel authorities was no satisfaction; that the rebel power was not a government at all, neither de jure nor de facto; that it was a belligerent' power, but not a sovereign authority, state, or nation; and that the acknowledgment of belligerent rights was only made in the interests of a common civilization and humanity to take the rebels out of the category of pirates, &e., and subject them to the treatment accorded to prisoners of war by civilized nations.